Citation Nr: 0840409	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-14 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to October 
1969.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Columbia, South 
Carolina.

The veteran testified before the undersigned Veterans Law 
Judge in September 2008.  A transcript of the hearing is of 
record.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In the present case, the veteran is claiming entitlement to 
service connection for PTSD.  Specifically, he testified at 
his September 2008 Board hearing that he was serving with the 
3rd Marine Division in Da Nang, Vietnam, on July 22, 1969, 
when he was assigned to perimeter guard duty.  Because he was 
only recently relieved of his duty from the previous night, 
he confronted his Gunny Sergeant and Corporal to protest the 
perceived impropriety of the assignment.  In response, the 
Gunny Sergeant hit him in the jaw with an axe handle.  He 
further testified that he feared for his life at this time.  

This history as related by the veteran is corroborated by 
service treatment records, which indicate hospital treatment 
for fracture of the left angle of the mandible on July 23, 
1969.  These treatment records reveal he was "injured when 
hit in the face by another man."  Because he is alleging a 
personal assault, the special provisions of VA Adjudication 
Procedure Manual M21-1MR (M21-1MR), Part III (Feb. 20, 1996), 
regarding personal assault must be considered.  

The Manual identifies alternative sources for developing 
evidence of personal assault, such as private medical 
records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy, and personal diaries or journals.  M21-1MR, Part III, 
5.14c(4)(a).  When there is no indication in the military 
record that a personal assault occurred, alternative 
evidence, such as behavior changes that occurred at the time 
of the incident, might still establish that an in-service 
stressor incident occurred.

After a review of the service treatment records, the Board 
finds that the veteran's account of an in-service personal 
assault is verified.  However, in order to establish service 
connection, the evidence of record must also include a 
medical diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a), and a link, established by medical 
evidence, between current symptoms and the verified in-
service stressor.  38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).  

While the report of a May 2006 VA PTSD examination diagnosed 
the veteran with moderate PTSD, which appeared to be related 
to "his experiences in Vietnam," the examiner did not 
specifically cite the July 1969 personal assault as one of 
the alleged stressors.  Rather, the examiner cited stressors 
such as witnessing others getting shot, working in grave 
registration, and hearing shooting while being out in the 
field at night.  Unfortunately, these three stressors were 
not capable of verification.  

As a PTSD diagnosis alone does not enable a grant of service 
connection for PTSD, a VA medical opinion is needed to 
specifically address whether the July 1969 personal assault 
caused or contributed to the veteran's current PTSD.  An 
award of service connection is only appropriate if a valid 
diagnosis is expressly related to the verified stressor.

Accordingly, the case is REMANDED for the following actions:

1. Obtain a VA medical opinion as to 
whether it is at least as likely as not 
that the current PTSD diagnosis is 
causally related to his July 1969 personal 
assault.  

The examiner is to presume that the 
claimed stressor occurred as reported.  
Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  The claims file must 
be reviewed in conjunction with such the 
examination, and the examiner must 
indicate that such review occurred.  

2.  Upon completion of the above, the RO 
should readjudicate the issue on appeal 
and consider all evidence received since 
issuance of the most recent supplemental 
statement of the case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

